Per Curiam,
An examination of this case leaves no doubt in our minds of the rectitude of the conclusions reached by *445the learned master and court below. The 12th and 13th findings of the auditor have not been impeached, and they settle the equitable status of the appellant with reference to his mother’s estate. He must be held to his agreement with his father. He alleged that the money which he owed the latter, in whole or in part, came from her, or her property ; and this seems to have been acquiesced in by the elder Skinner: hence the agreement that it should be regarded as an advancement from her estate. From this contract he cannot now be justly allowed to escape on technical constructions which, however potent they might at one time have been at common law, cannot be entertained in a court of equity.
Appeal dismissed and decree affirmed at the costs of the appellant.